Title: To George Washington from John Mehelm, 8 April 1780
From: Mehelm, John
To: Washington, George


          
            Sir
            Readingtown [N.J.] April 8th 1780.
          
          As the season Approaches for opening the Campaign it will be proper to give your Excellency all the Information in my power respecting the Supplies of Shoes Boots &c. on hand in this State—The Quantyty now on hand at the different posts, Exclusive of those delivered in to the Clother’s Store at Morristown, will be about four thousand pair of Shoes between four & five Hundred pair of Boots for light dragoons, the Number of Caps I cannot at present Ascertain—I shall Collect them and have them delivered at Morristown as soon as possible I am your Excellency’s most Obedt & Very hbl. Servt
          
            John Mehelm
          
        